Case 20-10343-LSS Doc5587 Filed 07/15/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11

BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC,’ Case No. 20-10343 (LSS)

Debtors. (Jointly Administered)

 

 

AFFIDAVIT OF SERVICE

I, Randy Lowry, am employed by Omni Agent Solutions, the Court appointed claims and noticing
agent for the Debtor in the above-captioned case. I hereby certify that on July 13, 2021 I caused true and
correct copies of the following document(s) to be served via first-class mail, postage pre-paid to the

names and addresses of the parties listed in Exhibit A:

e Notice of Transferred Claim (re: Docket No. 5562)

Dated: July 13, 2021 (lL~ an

Randy Lowby
Omni Agent Solutions
5955 DeSoto Avenue, Suite #100

Woodland Hills, CA 91367
{State of California }
{ } ss.
{County of Los Angeles } +"
, 20 J , by Randy

Subscribed aid sworn to (or affirmed) before me on this Is day of
Lowry, proved to me on the basis of satisfactory evidence to be the person(s) who appeared before me.

      
 

DARLEEN SAHAGUN
Notary Public ~ California
Los Angeles County
aS Commission # 2230950

My Comm, Expires Feb 1 1, 2022

   
 

LV SS Rg,

 

  
    

 

' The Debtors i-1 these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas

75038.
Transferor:

Case 20-10343-LSS Doc 5587 _ Filed 07/15/21

EXHIBIT A

Complete Care Cleaning Services
Attn: Darin W Jackson

7034 Brass Bugle Pl

Clover, SC 29710

“

3
e: Complete Care Cleaning Services
Attn: Matt Friend
12 W 37% St, St 900
New York, NY 10018

Page 2 of 2
